DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
2.	Applicant’s Amendment filed April 28, 2022 (hereinafter “04/28/22 Amendment") has been entered, and fully considered.  In the 04/28/22 Amendment, no claims were amended,  claims 1-18 were cancelled, and claims 21-38 were newly added.  Therefore, claims 19-38 are now pending in the application.  
3.	The rejections of claims 19 & 20 under § 103 previously set forth in the Non-Final Action mailed 02/02/2022 (“02/02/22 Action”) have been maintained.  Applicant’s arguments are addressed in detail below in the “Response to Arguments” section.
4.	New rejections under § 103, addressing new claims 21-38, are set forth herein, necessitated by Applicant's amendment.  

Claim Rejections - 35 USC § 103
5.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.         Claims 19, 21-23, 29, & 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0164571 to Saadat (“Saadat”).  
8.       	Regarding claim 19, Saadat teaches a method of performing a vidian neurectomy on a patient [see, e.g., ¶[0177] (“Other anatomical targets may include the pterygomaxillary fossa, sphenopalatine ganglion, or vidian nerve”); see also ¶[0192]; FIG. 27; and claims 9, 38] with a surgical instrument having a shaft [linear actuator shaft (414) - seen in FIGS. 24A & 24B, and indicated in annotated FIG. 24D of Saadat (provided below)] extending along a longitudinal axis [longitudinal axis extending through linear actuator shaft (414)], a probe [the portion of the device extending distally from the distal end of shaft (414), and which includes RF ablation needle electrodes (412) - ¶[0189]; FIGS. 24C, 24D] with an ablation element [RF electrode surface on each needle (412) - see ¶’s [0188], [0189]; FIG. 24D], and a stop element [as broadly as claimed, and as shown in annotated FIG. 24D below, the portion from which the needles (412) extend] extending radially outwardly relative to the shaft [(414)] and circumferentially about the longitudinal axis [clearly shown in FIG. 24D], the method comprising:




    PNG
    media_image1.png
    307
    243
    media_image1.png
    Greyscale

ANNOTATED FIG. 24D OF SAADAT
(a)        inserting a distal portion of the surgical instrument into a nasal cavity of the patient [e.g., ¶’s [0002], [0012], [0014], & [0016] (“[a]n example of utilizing such a structure in treating the tissue region may generally comprise advancing the distal end of the surgical probe shaft through the nasal cavity…”); & FIG. 27]; 
(b)        puncturing through a tissue surface and into a vidian canal with a distal tip of the probe [RF ablation needle(s) (412) puncture a tissue surface to enter a nerve canal of a patient - ¶’s [0188], [0189], [0192]; FIGS. 24D & 27; and a target may include the vidian nerve – e.g., ¶[0177], claims 9, 38]; 
(c)        advancing the probe into the vidian canal until the stop element abuts the tissue surface [the indicated “stop element” has a greater diameter than needles (412) and would therefore abut the tissue surface punctured by the needles (412) - see also ¶’s [0188], [0189], [0192]; FIG. 27; and a target may include the vidian nerve – e.g., ¶[0177], claims 9, 38]; 
(d)        ablating at least a portion of a vidian nerve in the vidian canal with the ablation element [¶’s [0189], [0192]; FIG. 27; and a target may include the vidian nerve – e.g., ¶[0177], claims 9, 38]; and 
(e)        withdrawing the surgical instrument from the patient through the nasal cavity [Saadat teaches removing the distal end of the surgical probe shaft from the tissue region – e.g., claims 53, 106].  
            The relied-upon embodiment of Saadat [FIG. 24D] does not, however, explicitly teach the following emphasized limitations of step d):
(d)        ablating at least a portion of a vidian nerve in the vidian canal with the ablation element while the stop element abuts the tissue surface, and wherein the ablation element is proximally spaced apart from the distal tip.
First, concerning the placement of the ablation element (proximally spaced apart from the distal tip), Saadat, in an alternative embodiment [FIG. 23B], teaches an RF interstitial needle configured for interstitial ablation of a posterior nasal nerve [¶[0188]].  

    PNG
    media_image2.png
    517
    491
    media_image2.png
    Greyscale

Excerpt of FIG. 23B of Saadat
With reference to the excerpt of FIG. 23B provided above, Saadat teaches that the probe includes at least one RF ablation needle (464), having a proximal electrically insulating coating (405) and a distal electrically insulating coating (404), thereby forming the RF electrode surface (403) therebetween [see ¶[0188]; and the excerpt of FIG. 23B provided above]. 
The RF electrode surface (403) forms the “ablation element,” and it is positioned proximally spaced apart from the distal tip [the distal-most tip of needle (464)] by the presence of the distal electrically insulating coating (404).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the RF ablation needles (412) in the relied-upon embodiment of Saadat [FIG. 24D] to provide the RF electrode surface positioned between a proximal electrically insulating coating, and a distal electrically insulating coating, such that the RF electrode surface (which forms the “ablation element”) is positioned proximally spaced apart from the distal tip (the distal-most tip of needle (412)) by the distal electrically insulating coating so as to help limit/focus the ablation energy delivery to an ablation zone positioned within the nerve canal (to ablate the nerve) while avoiding the surrounding tissues (e.g., above/below the nerve canal) due to the presence of the proximal and distal electrically insulating coating [¶[0192; FIG. 27].
Moreover, given that the RF ablation needles (412) in the relied-upon embodiment of Saadat can be deployed both laterally [see FIGS. 24A, 24B, & ¶[0189]] and axially [see FIGS. 24C, 24D, & ¶[0189]], with the "lateral" deployment resembling the positioning of the distal end (vis-à-vis the tissue surface) in the alterative embodiment [FIG. 23B] in Saadat wherein a stop element abuts the tissue surface during ablation [see, e.g., FIG. 27], it is the Examiner’s position that the step of ablating "while the stop element abuts the tissue surface" would have likewise been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, since such a particular known distal end positioning technique was recognized as part of the ordinary capabilities of one skilled in the art (as clearly demonstrated by the embodiment of FIGS. 23B, 27 of Saadat), and one of ordinary skill in the art would have been capable of applying this known technique to the known device of the embodiment of FIG. 24D of Saadat, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
9.	Regarding claim 21, Saadat (as modified) teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
Saadat further teaches arresting advancement of the probe into the vidian canal in response to the stop element abutting the tissue surface [as broadly as claimed, and as noted in the rejection of claim 19 above, the indicated “stop element” has a greater diameter than needles (412) and would therefore abut the tissue surface punctured by the needles (412), thereby stopping further advancement of the probe - ¶’s [0177], [0188], [0189], [0192]; FIG. 27].
10.	Regarding claim 22, Saadat (as modified) teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
Saadat further teaches wherein the tissue surface defines a wall of the vidian canal [as noted above, Saadat teaches that a target may include the vidian nerve (e.g., ¶[0177], claims 9, 38); as broadly as claimed, the “tissue surface” may include the layers/structure labelled as “X” in the annotated FIG. 27 of Saadat (provided below) located between the stop element and the canal wall, including the outermost tissue surface that is punctured by the needles, and upon which the stop element rests, as this structure defines a wall of the nerve (vidian) canal]. 

    PNG
    media_image3.png
    338
    396
    media_image3.png
    Greyscale

11.	Regarding claim 23, Saadat (as modified) teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
Saadat further teaches wherein the ablation element comprises an RF electrode, wherein the act of ablating at least a portion of the vidian nerve in the vidian canal includes delivering RF energy to the vidian nerve with the RF electrode [¶[0189]].  
12.	Regarding claim 29, Saadat (as modified) teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
Saadat further teaches wherein the act of inserting the distal portion of the surgical instrument into the nasal cavity is performed with the shaft in a straight state [as broadly as claimed, the “act of inserting” can encompass a surgeon picking up the device and moving it toward a patient’s nasal cavity, as the claim fails to specify any details regarding at what point in the “act of inserting” the shaft must be straight; nonetheless FIGS. 24C & 24D show the shaft in a “straight state” for axial deployment - see also ¶[0189]].
13.	Regarding claim 31, Saadat (as modified) teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
Saadat further teaches wherein the act of puncturing through the tissue surface and into the vidian canal with the distal tip includes applying a distally-directed puncturing force to the shaft [via a “user actuator lever” - see ¶[0189]]. 

14.       	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat in view of U.S. Patent Application Publication No. 2007/0208252 to Makower et al. ("Makower").
15.       	Regarding claim 20, Saadat (as modified) teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
Saadat does not, however, teach wherein the surgical instrument includes a navigation sensor, wherein the method further comprises tracking a location of the probe within the patient based on a signal provided by the navigation sensor.
Makower, in a similar field of endeavor, teaches medical devices, systems and methods for performing image guided interventional procedures to treat disorders of the paranasal sinuses, ears, nose or throat (ENT) [¶[0002]].
Makower further teaches wherein the surgical instrument includes a navigation sensor [e.g., sensor (16) - ¶[0078]; FIG. 3; see also ¶[0017]], wherein the method further comprises tracking a location of a device/probe [shaft (32) with working element (36) - ¶[0078]; FIG. 3] within the patient based on a signal provided by the navigation sensor [see, e.g., ¶[0017] (“A sensor is positioned on or in the portion of the working device that becomes inserted into the ear, nose, throat or paranasal sinus of the subject. An image guidance system is used to determine the location of the sensor when the sensor is positioned within an ear, nose, throat or paranasal sinus of the subject, thereby providing a real time indication of the positioning and movement of the working device during the treatment procedure”); see also ¶’s [0078], [0079], [0119], & [0124] (“FIGS. 16 and 17 show examples of a cable connector assembly 400 that may be used in connection with any of the sensor equipped devices of the present invention, as well as other sensor equipped devices, to facilitate transmission of signal(s) between the sensor equipped device and an image guidance system, console 76 and/or computer 78”)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Saadat such that the surgical instrument includes a navigation sensor, wherein the method further comprises tracking a location of the probe within the patient based on a signal provided by the navigation sensor, as taught by Makower, so as to facilitate positioning and placement of the device of Saadat with minimal or less iatrogenic trauma to and/or alteration of anatomical structures that are not involved in the disorder being treated [Makower, ¶[0015]]. 

16.       Claims 24 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat in view of U.S. Patent Application Publication No. 2018/0103994 to Fox et al. ("Fox").
17.	Regarding claim 24, Saadat (as modified) teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
While Saadat teaches that a target may include the vidian nerve [e.g., ¶[0177], claims 9, 38], Saadat does not, however, teach a nerve sensor, and therefore fails to teach the following limitations concerning the nerve sensor:
wherein the surgical instrument includes a nerve sensor, wherein the method further comprises detecting a condition of the vidian nerve with the nerve sensor (claim 24);  
wherein the nerve sensor comprises a pair of detection electrodes (claim 25); and 
wherein the act of detecting the condition of the vidian nerve includes directing a neuro-stimulating signal through the vidian nerve with the nerve sensor to thereby detect a presence of the vidian nerve before the act of ablating is complete (claim 25).
Fox, in a similar field of endeavor, teaches methods and devices for identifying and/or ablating targeted nerves, including nasal nerves [¶[0013]]. 
With reference to FIG. 13, Fox teaches a nerve sensor [e.g., conductivity sensors (1304), temperature sensors, or other sensors used in place of or in addition to conductivity or resistivity sensors - ¶[0079]; FIG. 13], wherein the nerve sensor is operable to detect a condition of the nerve [¶’s [0079], [0084], [0085], [0090]; FIGS. 13 & 15]. 
Fox further teaches that the nerve sensor comprises a pair of detection electrodes [conductivity sensors (1304) - ¶[0079]; FIG. 13].
Fox additionally teaches wherein the detection electrodes are operable to direct a neuro-stimulating signal through the nerve to thereby detect presence of the nerve before ablation of the nerve is complete [¶’s [0079], [0084], [0085], [0090]; FIGS. 13 & 15].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Saadat (which already teaches that a target may include the vidian nerve) to include a nerve sensor, wherein the method further comprises detecting a condition of the vidian nerve with the nerve sensor, wherein the nerve sensor comprises a pair of detection electrodes, and wherein the act of detecting the condition of the vidian nerve includes directing a neuro-stimulating signal through the vidian nerve with the nerve sensor to thereby detect a presence of the vidian nerve before the act of ablating is complete, all as taught by Fox, so as to better determine whether satisfactory ablation has been achieved [Fox, ¶[0090]].  

18.       Claims 26-28, 30, 32, 34, & 35 are rejected under 35 U.S.C. 103 as being unpatentable over Saadat in view of WO 99/32041 to Kamdar et al. (“Kamdar”) [made of record in Applicant’s 01/18/22 IDS].
19.	Regarding claims 26-28 & 30, Saadat (as modified) teaches all of the limitations of claim 19 [claims 26-28 each depend from claim 19] and claim 29 [claim 30 depends from claim 29] for the reasons set forth in detail (above) in the Office Action.  
	The relied-upon embodiment of Saadat teaches that the device is flexible/bendable [clearly seen in FIGS. 24A-24B], and that the RF ablation needles (412) can be deployed both laterally [see FIGS. 24A, 24B, & ¶[0189]] and axially [see FIGS. 24C, 24D, & ¶[0189]].
	The relied-upon embodiment of Saadat, however, does not explicitly teach:
wherein the act of advancing the probe into the vidian canal is performed with the probe extending along an insertion axis that is perpendicular to a longitudinal axis of the vidian canal [claim 26]; 
wherein the act of advancing the probe into the vidian canal is performed with the probe extending along an insertion axis that is oblique relative to a longitudinal axis of the vidian canal [claim 27]; 
wherein the act of advancing the probe into the vidian canal is performed with the probe extending along an insertion axis that is parallel to a longitudinal axis of the vidian canal [claim 28]; nor  
wherein the act of puncturing through the tissue surface and into the vidian canal with the distal tip is performed while maintaining the shaft in the straight state [claim 30].
	As an initial matter, it is noted that the foregoing claims encompass the three possible ways that the probe can be advanced into the vidian canal (i.e., along an insertion axis that is either (1) perpendicular, (2) oblique, or (3) parallel to the longitudinal axis of the vidian canal).  One of ordinary skill in the art would readily appreciate and understand that the angle of insertion would depend on the anatomy of the particular patient, and that anatomical differences in the structure of the nasal cavity may exist from person to person, as anatomy is not always perfectly consistent from person to person.  As such, selecting the optimal insertion axis (perpendicular, oblique, or parallel) for advancement of the probe into the vidian canal based on the particular patient, with the shaft either being perfectly straight or bent (even just a little) during the act of puncturing, would have been routine for the skilled artisan before the effective filing date of the claimed invention.  
	Nonetheless, in the interest of compact prosecution, Kamdar is cited and relied-upon to establish that the insertion position and angle/bend of the device is dependent upon the anatomical structure and the insertion position of the anatomical structure. 
	More particularly, Kamdar, in a similar field of endeavor, teaches an apparatus for the treatment of obstructed nasal and upper respiratory passage ways through the use of selective cell necrosis [pg. 6, ll. 28-30].  With reference to FIG. 6A (reproduced below), apparatus (10) includes an energy delivery device (14), which may comprise an RF electrode [pg. 9, ll. 13-22], and a stop element [collar (76)] contoured to fit against the organ or anatomical feature to be treated [pg. 15, ll. 22-27].   

    PNG
    media_image4.png
    285
    359
    media_image4.png
    Greyscale

FIG. 6A of KAMDAR
With reference to FIG. 10, Kamdar further teaches that the apparatus can be used to create cell necrosis zones (28) in a turbinate structure (88), which can include the interior nasal concha, the middle nasal concha, the superior nasal concha, and combinations thereof.  Energy delivery device (14) is configured to be maneuverable in a nostril, pierce a turbinate structure surface (90), advance into an interior of turbinate structure (88) a sufficient distance to a tissue site, deliver electromagnetic energy to the tissue site, and create controlled cell necrosis of turbinate structure (88) to increase the size of a nasal passageway (90) [pg. 17, ll. 5-12].
Additionally, Kamdar teaches that energy delivery device (14) can be malleable to create different bend zones, depending on the anatomical structure and the insertion position of the anatomical structure, and that the angle/bend can be adjusted by the physician as needed at the time of treatment [pg. 11, ll. 16-21].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Saadat to include selecting an optimal insertion axis (perpendicular, oblique, or parallel) for advancement of the probe into the vidian canal based on the particular patient, with the shaft either being perfectly straight or bent (even just a little) during the act of puncturing, including wherein the act of advancing the probe into the vidian canal is performed with the probe extending along an insertion axis that is perpendicular to a longitudinal axis of the vidian canal, wherein the act of advancing the probe into the vidian canal is performed with the probe extending along an insertion axis that is oblique relative to a longitudinal axis of the vidian canal, wherein the act of advancing the probe into the vidian canal is performed with the probe extending along an insertion axis that is parallel to a longitudinal axis of the vidian canal, and wherein the act of puncturing through the tissue surface and into the vidian canal with the distal tip is performed while maintaining the shaft in the straight state, so as to account for anatomical differences in the structure of the nasal cavity that may exist from person to person, thereby increasing the likelihood of a successful/effective procedure.
20.	Regarding claim 32, Saadat teaches a method of performing a vidian neurectomy on a patient [see, e.g., ¶[0177] (“Other anatomical targets may include the pterygomaxillary fossa, sphenopalatine ganglion, or vidian nerve”); see also ¶[0192]; FIG. 27; and claims 9, 38] with a surgical instrument having a shaft [linear actuator shaft (414) - seen in FIGS. 24A & 24B, and indicated in annotated FIG. 24D of Saadat (provided above in the rejection of claim 19)], a probe [the portion of the device extending distally from the distal end of shaft (414), and which includes RF ablation needle electrodes (412) - ¶[0189]; FIGS. 24C, 24D] with an ablation element [RF electrode surface on each needle (412) - see ¶’s [0188], [0189]; FIG. 24D], and a stop element [as broadly as claimed, and as shown in annotated FIG. 24D (above), the portion from which the needles (412) extend], the method comprising:
(a) 	inserting a distal portion of the surgical instrument into a nasal cavity of the patient [e.g., ¶’s [0002], [0012], [0014], & [0016] (“[a]n example of utilizing such a structure in treating the tissue region may generally comprise advancing the distal end of the surgical probe shaft through the nasal cavity…”); & FIG. 27];  
(b) 	puncturing through a tissue surface and into a vidian canal… [RF ablation needle(s) (412) puncture a tissue surface to enter a nerve canal of a patient - ¶’s [0188], [0189], [0192]; FIGS. 24D & 27; and a target may include the vidian nerve – e.g., ¶[0177], claims 9, 38]; 
 (c) 	advancing the probe into the vidian canal until the stop element abuts the tissue surface [the indicated “stop element” has a greater diameter than needles (412) and would therefore abut the tissue surface punctured by the needles (412) - see also ¶’s [0188], [0189], [0192]; FIG. 27; and a target may include the vidian nerve – e.g., ¶[0177], claims 9, 38]; 
(d) 	ablating at least a portion of a vidian nerve in the vidian canal with the ablation element [¶’s [0189], [0192]; FIG. 27; and a target may include the vidian nerve – e.g., ¶[0177], claims 9, 38]; and 
(e) 	withdrawing the surgical instrument from the patient through the nasal cavity [Saadat teaches removing the distal end of the surgical probe shaft from the tissue region – e.g., claims 53, 106].  
 The relied-upon embodiment of Saadat teaches two RF ablation needles (412) [see FIG. 24D], and therefore fails to teach the following emphasized claim limitation of:
(b) 	puncturing through a tissue surface and into a vidian canal at only a single location with only a single distal tip of the probe.
Kamdar, in a similar field of endeavor, teaches an apparatus for the treatment of obstructed nasal and upper respiratory passage ways through the use of selective cell necrosis [pg. 6, ll. 28-30].  With reference to FIG. 6A (reproduced below), apparatus (10) includes an energy delivery device (14), which may comprise an RF electrode [pg. 9, ll. 13-22], and a stop element [collar (76)] contoured to fit against the organ or anatomical feature to be treated [pg. 15, ll. 22-27].   

    PNG
    media_image4.png
    285
    359
    media_image4.png
    Greyscale

FIG. 6A of KAMDAR

With reference to FIG. 10, Kamdar further teaches that the apparatus can be used to create cell necrosis zones (28) in a turbinate structure (88), which can include the interior nasal concha, the middle nasal concha, the superior nasal concha, and combinations thereof.  Energy delivery device (14) is configured to be maneuverable in a nostril, pierce a turbinate structure surface (90), advance into an interior of turbinate structure (88) a sufficient distance to a tissue site, deliver electromagnetic energy to the tissue site, and create controlled cell necrosis of turbinate structure (88) to increase the size of a nasal passageway (90) [pg. 17, ll. 5-12].
Additionally, Kamdar teaches that energy delivery device (14) can be malleable to create different bend zones, depending on the anatomical structure and the insertion position of the anatomical structure, and that the angle/bend can be adjusted by the physician as needed at the time of treatment [pg. 11, ll. 16-21].
	Kamdar further teaches that it was known to use either a single electrode (14) or multiple electrodes (14) to deliver electromagnetic energy [see pg. 9, ll. 17-22 (“The preferred energy source is an RF source and electrode 14 is an RF electrode operated in either bipolar or monopolar mode with a ground pad electrode. In a monopolar mode of delivering RF energy, a single electrode 14 is used in combination with an indifferent electrode patch that is applied to the body to form the other contact and complete an electrical circuit. Bipolar operation is possible when two or more electrodes 14 are used. Multiple electrodes 14 may be used”)].
	In view of Saadat’s teaching of the use of either mono-polar or bipolar energy [e.g., ¶[0188]], as well as Kamdar’s teaching of the use of either a single electrode or multiple electrodes depending on the desired RF energy delivery mode, the skilled artisan would have appreciated that various electrode and energy delivery configurations were possible.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saadat to utilize a single RF ablation needle (412) in a monopolar energy delivery mode (with a ground/return pad electrode), such that the method includes puncturing through a tissue surface and into a vidian canal at only a single location with only a single distal tip of the probe, since such a modification amounts merely to the substitution of one known electrode and energy delivery configuration for another, yielding  
predictable results (RF energy delivery) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
21.	Regarding claims 34 & 35, the combination of Saadat and Kamdar teaches all of the limitations of claim 32 for the reasons set forth in detail (above) in the Office Action.  
Saadat teaches that the device is flexible/bendable [clearly seen in FIGS. 24A-24B], and that the RF ablation needle (412) (single needle - as modified) can be deployed both laterally [see FIGS. 24A, 24B, & ¶[0189]] and axially [see FIGS. 24C, 24D, & ¶[0189]].
Saadat (as modified) further teaches wherein the act of puncturing through the tissue surface and into the vidian canal with the single distal tip includes applying a distally- directed puncturing force to the shaft [via a “user actuator lever” - see ¶[0189]]. 
	The relied-upon embodiment of Saadat, however, does not explicitly teach:
wherein the act of advancing the probe into the vidian canal is performed with the probe extending along an insertion axis that is one of oblique or parallel relative to a longitudinal axis of the vidian canal; nor the emphasized limitation of:
wherein the act of puncturing through the tissue surface and into the vidian canal with the single distal tip includes applying a distally- directed puncturing force to the shaft while maintaining the shaft in a straight state.  
As an initial matter, it is noted that the foregoing claims encompass two of the three possible ways that the probe can be advanced into the vidian canal (i.e., along an insertion axis that is either (1) oblique, or (2) parallel to the longitudinal axis of the vidian canal, with the third (unclaimed) option being “perpendicular”).  One of ordinary skill in the art would readily appreciate and understand that the angle of insertion would depend on the anatomy of the particular patient, and that anatomical differences in the structure of the nasal cavity may exist from person to person, as anatomy is not always perfectly consistent from person to person.  As such, selecting the optimal insertion axis (oblique, parallel, or even perpendicular,) for advancement of the probe into the vidian canal based on the particular patient, with the shaft either being perfectly straight or bent (even just a little) during the act of puncturing, would have been routine for the skilled artisan before the effective filing date of the claimed invention.  
	Nonetheless, in the interest of compact prosecution, Kamdar further teaches that energy delivery device (14) can be malleable to create different bend zones, depending on the anatomical structure and the insertion position of the anatomical structure, and that the angle/bend can be adjusted by the physician as needed at the time of treatment [pg. 11, ll. 16-21].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Saadat and Kamdar to include selecting an optimal insertion axis (oblique, parallel, or even perpendicular) for advancement of the probe into the vidian canal based on the particular patient, with the shaft either being perfectly straight or bent (even just a little) during the act of puncturing, including wherein the act of advancing the probe into the vidian canal is performed with the probe extending along an insertion axis that is one of oblique or parallel relative to a longitudinal axis of the vidian canal, and wherein the act of puncturing through the tissue surface and into the vidian canal with the single distal tip includes applying a distally-directed puncturing force to the shaft while maintaining the shaft in a straight state, so as to account for anatomical differences in the structure of the nasal cavity that may exist from person to person, thereby increasing the likelihood of a successful/effective procedure.

22.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Saadat and Kamdar, as applied to claim 32 above, and further in view of U.S. Patent Application Publication No. 2013/0281967 to Papay ("Papay").
23.	Regarding claim 33, the combination of Saadat and Kamdar teaches all of the limitations of claim 32 for the reasons set forth in detail (above) in the Office Action.  
The relied-upon embodiment of Saadat teaches that the RF ablation needles are hollow for the injection of fluid [e.g., ¶[0188]].
Kamdar likewise teaches that the energy delivery device has an open end to permit fluid flow [e.g., pg. 12, ll. 28-32; FIG. 4].
As such, the combination of Saadat and Kamdar fails to teach:
wherein the single distal tip is closed.  
	However, the use of needle electrodes that include closed distal tips (for tissue penetration) along with port(s) located proximal of the distal tip for the injection of fluids into the tissue penetrated by the needle, was well known in the art before the effective filing date of the claimed invention.
	As one example, Papay, in a similar field of endeavor, teaches a device comprising a needle portion (14) having a closed distal tip [clearly shown in FIGS. 2A & 3B] configured to penetrate tissue [e.g., ¶[0048]], along with at least one electrode (34) and at least one fluid port (36) fluidly coupled to the lumen (28) of needle portion (14) [¶’s [0048]-[0050]; FIG. 3B].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Saadat and Kamdar such that the single needle of Saadat/Kumar have a closed distal tip (to facilitate penetration of tissue) while also including a number of port(s) located proximal of the distal tip for the injection of fluids into the tissue penetrated by the needle, which preserves the fluid injection functionality of Saddat/Kumar, since such a modification (closed distal tip) would provide the benefit/advantage of preventing tissue from “plugging” the distal-most portion of the open needle tip of Saadat/Kumar which could block fluid flow.   Further, such a modification amounts merely to the substitution of one known irrigated needle electrode configuration for another, yielding predictable results (RF energy delivery & fluid delivery) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 



24.       Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Saadat in view of Papay. 
25.	Regarding claim 36, Saadat teaches a method of performing a vidian neurectomy on a patient [see, e.g., ¶[0177] (“Other anatomical targets may include the pterygomaxillary fossa, sphenopalatine ganglion, or vidian nerve”); see also ¶[0192]; FIG. 27; and claims 9, 38] with a surgical instrument having a shaft [linear actuator shaft (414) - seen in FIGS. 24A & 24B, and indicated in annotated FIG. 24D of Saadat (provided above in the rejection of claim 19)], a probe [the portion of the device extending distally from the distal end of shaft (414), and which includes RF ablation needle electrodes (412) - ¶[0189]; FIGS. 24C, 24D] with an ablation element [RF electrode surface on each needle (412) - see ¶’s [0188], [0189]; FIG. 24D], and a stop element [as broadly as claimed, and as shown in annotated FIG. 24D (above), the portion from which the needles (412) extend], the method comprising:
(a) 	inserting a distal portion of the surgical instrument into a nasal cavity of the patient [e.g., ¶’s [0002], [0012], [0014], & [0016] (“[a]n example of utilizing such a structure in treating the tissue region may generally comprise advancing the distal end of the surgical probe shaft through the nasal cavity…”); & FIG. 27];  
(b) 	puncturing through a tissue surface and into a vidian canal… [RF ablation needle(s) (412) puncture a tissue surface to enter a nerve canal of a patient - ¶’s [0188], [0189], [0192]; FIGS. 24D & 27; and a target may include the vidian nerve – e.g., ¶[0177], claims 9, 38]; 
(c) 	advancing the probe into the vidian canal until the stop element abuts the tissue surface [the indicated “stop element” has a greater diameter than needles (412) and would therefore abut the tissue surface punctured by the needles (412) - see also ¶’s [0188], [0189], [0192]; FIG. 27; and a target may include the vidian nerve – e.g., ¶[0177], claims 9, 38]; 
(d) 	ablating at least a portion of a vidian nerve in the vidian canal with the ablation element [¶’s [0189], [0192]; FIG. 27; and a target may include the vidian nerve – e.g., ¶[0177], claims 9, 38]; and 
(e) 	withdrawing the surgical instrument from the patient through the nasal cavity [Saadat teaches removing the distal end of the surgical probe shaft from the tissue region – e.g., claims 53, 106].  
The relied-upon embodiment of Saadat teaches that the RF ablation needles are hollow for the injection of fluid [e.g., ¶[0188]].  As such, Saadat fails to teach the following emphasized claim limitation:
(b) 	puncturing through a tissue surface and into a vidian canal with only a closed distal tip of the probe.
	However, the use of needle electrodes that include closed distal tips (for tissue penetration) along with port(s) located proximal of the distal tip for the injection of fluids into the tissue penetrated by the needle, was well known in the art before the effective filing date of the claimed invention.
	As one example, Papay, in a similar field of endeavor, teaches a device comprising a needle portion (14) having a closed distal tip [clearly shown in FIGS. 2A & 3B] configured to penetrate tissue [e.g., ¶[0048]], along with at least one electrode (34) and at least one fluid port (36) fluidly coupled to the lumen (28) of needle portion (14) [¶’s [0048]-[0050]; FIG. 3B].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saadat such that the needle electrodes of Saadat have a closed distal tip (to facilitate penetration of tissue) while also including a number of port(s) located proximal of the distal tips for the injection of fluids into the tissue penetrated by the needles, which preserves the fluid injection functionality of Sadaat, with the method of Saadat then including the step of puncturing through a tissue surface and into a vidian canal with only a closed distal tip of the probe, since such a modification (closed distal tip) would provide the benefit/advantage of preventing tissue from “plugging” the distal-most portion of the open needle tips of Saadat which could block fluid flow.  Further, such a modification amounts merely to the substitution of one known irrigated needle electrode configuration for another, yielding predictable results (RF energy delivery & fluid delivery) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

26.	Claims 37 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Saadat and Papay, as applied to claim 36 above, and further in view of Kamdar.
27.	Regarding claims 37 & 38, the combination of Saadat and Papay teaches all of the limitations of claim 36 for the reasons set forth in detail (above) in the Office Action.  
Saadat teaches that the device is flexible/bendable [clearly seen in FIGS. 24A-24B], and that the RF ablation needles (412) can be deployed both laterally [see FIGS. 24A, 24B, & ¶[0189]] and axially [see FIGS. 24C, 24D, & ¶[0189]].
Saadat (as modified) further teaches wherein the act of puncturing through the tissue surface and into the vidian canal with the closed distal tip includes applying a distally- directed puncturing force to the shaft [via a “user actuator lever” - see ¶[0189]]. 
	The combination of Saadat and Papay, however, does not explicitly teach:
wherein the act of advancing the probe into the vidian canal is performed with the probe extending along an insertion axis that is one of oblique or parallel relative to a longitudinal axis of the vidian canal; nor the emphasized limitation of:
wherein the act of puncturing through the tissue surface and into the vidian canal with the closed distal tip includes applying a distally- directed puncturing force to the shaft while maintaining the shaft in a straight state.  
As an initial matter, it is noted that the foregoing claims encompass two of the three possible ways that the probe can be advanced into the vidian canal (i.e., along an insertion axis that is either (1) oblique, or (2) parallel to the longitudinal axis of the vidian canal, with the third (unclaimed) option being “perpendicular”).  One of ordinary skill in the art would readily appreciate and understand that the angle of insertion would depend on the anatomy of the particular patient, and that anatomical differences in the structure of the nasal cavity may exist from person to person, as anatomy is not always perfectly consistent from person to person.  As such, selecting the optimal insertion axis (oblique, parallel, or even perpendicular,) for advancement of the probe into the vidian canal based on the particular patient, with the shaft either being perfectly straight or bent (even just a little) during the act of puncturing, would have been routine for the skilled artisan before the effective filing date of the claimed invention.  
	Nonetheless, in the interest of compact prosecution, Kamdar, in a similar field of endeavor, teaches an apparatus for the treatment of obstructed nasal and upper respiratory passage ways through the use of selective cell necrosis [pg. 6, ll. 28-30].  With reference to FIG. 6A (reproduced below), apparatus (10) includes an energy delivery device (14), which may comprise an RF electrode [pg. 9, ll. 13-22], and a stop element [collar (76)] contoured to fit against the organ or anatomical feature to be treated [pg. 15, ll. 22-27].   

    PNG
    media_image4.png
    285
    359
    media_image4.png
    Greyscale

FIG. 6A of KAMDAR
With reference to FIG. 10, Kamdar further teaches that the apparatus can be used to create cell necrosis zones (28) in a turbinate structure (88), which can include the interior nasal concha, the middle nasal concha, the superior nasal concha, and combinations thereof.  Energy delivery device (14) is configured to be maneuverable in a nostril, pierce a turbinate structure surface (90), advance into an interior of turbinate structure (88) a sufficient distance to a tissue site, deliver electromagnetic energy to the tissue site, and create controlled cell necrosis of turbinate structure (88) to increase the size of a nasal passageway (90) [pg. 17, ll. 5-12].
Additionally, Kamdar teaches that energy delivery device (14) can be malleable to create different bend zones, depending on the anatomical structure and the insertion position of the anatomical structure, and that the angle/bend can be adjusted by the physician as needed at the time of treatment [pg. 11, ll. 16-21].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Saadat and Papay to include selecting an optimal insertion axis (oblique, parallel, or even perpendicular) for advancement of the probe into the vidian canal based on the particular patient, with the shaft either being perfectly straight or bent (even just a little) during the act of puncturing, including wherein the act of advancing the probe into the vidian canal is performed with the probe extending along an insertion axis that is one of oblique or parallel relative to a longitudinal axis of the vidian canal, and wherein the act of puncturing through the tissue surface and into the vidian canal with the closed distal tip includes applying a distally-directed puncturing force to the shaft while maintaining the shaft in a straight state, so as to account for anatomical differences in the structure of the nasal cavity that may exist from person to person, thereby increasing the likelihood of a successful/effective procedure.



Response to Arguments
28.	Applicant’s arguments [04/28/22 Amendment, pgs. 6-9] concerning the rejection of independent claim 19 under § 103 previously set forth in the 02/02/22 Action, and maintained herein, have been fully considered, but are not persuasive.
29.	Concerning the rejection of claim 19, Applicant argues that Saadat fails to teach the following emphasized limitation of step (d):
(d) ablating at least a portion of a vidian nerve in the vidian canal with the ablation element while the stop element abuts the tissue surface, wherein the ablation element is proximally spaced apart from the distal tip;

	To summarize, in the body of the rejection (above), the claimed “stop element” is defined as the portion from which needles (412) extend [the stop element is labelled in annotated FIG. 24D of Saadat which has been provided again below]. 

    PNG
    media_image1.png
    307
    243
    media_image1.png
    Greyscale

	The indicated stop element has a greater diameter than needles (412) and would therefore abut (or rest against) the tissue surface punctured by the needles (412) [see ¶’s [0188], [0189], [0192]].  At least a portion of the vidian nerve in the vidian canal is then ablated with the ablation element [¶’s [0177], [0189], [0192], claims 9, 38].
	Because Saadat does not explicitly teach that the ablation occurs while the stop element [in the relied-upon embodiment of FIG. 24D] abuts the tissue surface, the formulated rejection then looked to the similarities of the positioning of the RF ablation needles (412) in the "lateral" deployment [FIG. 24B] of the relied-upon embodiment of Saadat, and the alterative embodiment in Saadat [FIG. 23B] wherein a stop element abuts the tissue surface during ablation [see, e.g., FIG. 27] in concluding that it would have been obvious to likewise have the stop element in the relied-upon embodiment of Saadat [FIGS. 24B, 24D] also abut the tissue surface during ablation.    

    PNG
    media_image5.png
    276
    270
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    317
    377
    media_image6.png
    Greyscale



In response to the proposed modification of Saadat, Applicant raises two arguments.  First, Applicant argues as follows: 
However, the relative sizing of Saadat's alleged stop element and Saadat's needles (412) fails to teach or suggest actual performance of a step of advancing Saadat's alleged probe into the vidian canal until Saadat's alleged stop element abuts the tissue surface. Moreover, the cited portions of Saadat are completely silent as to performing such a step. Indeed, FIG. 27 of Saadat, reproduced below with annotations, shows the alleged stop element being spaced substantially above the tissue surface punctured by Saadat's needles.

04/28/22 Amendment, pg. 7.

	In support of this argument, Applicant provides an annotated FIG. 27 of Saadat as follows:

    PNG
    media_image7.png
    352
    553
    media_image7.png
    Greyscale

	Applicant’s argument, as understood based on annotated FIG. 27 above, appears to be based on unduly narrow interpretation of the claimed “tissue surface.”  Claim 19 neither specifies nor requires anything other than merely puncturing through “a tissue surface,” and advancing the probe until the stop element abuts the “tissue surface.”  
As broadly as claimed, the “tissue surface” may include the layers/structure labelled with an “X” in the annotated FIG. 27 of Saadat (provided below) located between the stop element and the canal wall, including the outermost tissue surface that is punctured by the needles, and upon which the stop element rests, as this structure defines a wall of the nerve (vidian) canal. 




    PNG
    media_image3.png
    338
    396
    media_image3.png
    Greyscale

	For this reason, Applicant’s first argument is not persuasive.
30.	Applicant next argues that the rejection “fails to provide a valid rationale for making the proposed modification to Saadat” [04/28/22 Amendment, pgs. 8-9].  Examiner disagrees with this contention.  The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). In this case, Examiner is relying on one of the exemplary rationales specifically enumerated by the Court for supporting a conclusion of obviousness, i.e., application of a known technique to a known method with predictable results.  
Still further, since the formulated rejection clearly establishes that the device of Saadat is advanced until the stop element abuts the tissue surface, the skilled artisan would readily appreciate and understand that, once positioned, the device would then be left in place (i.e., abutting the tissue surface) while ablation occurred.  Applicant’s arguments have failed to establish otherwise.
For the foregoing reasons, the rejection of independent claim 19 under § 103 has been maintained.    
31.	New claims 21-38 have been rejected under § 103.  

Conclusion
32.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794




/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794